        Case 1:99-cv-02496-PLF Document 6320 Filed 03/19/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
UNITED STATES OF AMERICA,            )
                                     )
      Plaintiff,                    )  Civil Action No. 99-CV-2496 (PLF)
                                     )
                                     )
      v.                            )
                                    )
PHILIP MORRIS USA INC., et al.,      )
                                     )
      Defendants.                    )
                                     )
                                    )


                                      95
                              ORDER # ___-REMAND
                       SUSPENDING POINT-OF-SALE SCHEDULE

       Upon consideration of the Parties’ and the Retailer Trade Groups’ Joint Motion to

Suspend, and the entire record in this matter, it is hereby ORDERED that the Joint Motion is

GRANTED. Accordingly,

       It is hereby ORDERED that all prehearing deadlines, as well as the hearing dates and

deadlines for post-hearing submissions, set forth Order #93-Remand (Dkt. No. 6316, issued

February 20, 2020), as modified by Order #94-Remand (Dkt. 6318; issued Mar. 4, 2020), are

hereby INDEFINITELY SUSPENDED; and it is further

       ORDERED that, upon the request of any party which believes that circumstances have

changed in such a way that the prehearing process should continue, the parties shall meet and

confer in an attempt to reach agreement on when the sequence and timing of events set forth in

Order #93-Remand, as modified by Order #94-Remand, should resume and (if possible, jointly)

propose a new schedule and dates for the evidentiary hearing.
     Case 1:99-cv-02496-PLF Document 6320 Filed 03/19/20 Page 2 of 2




                                          s/s Paul L. Friedman
            19 2020
DATE: March ____,                        _________________________________

                                         PAUL L. FRIEDMAN
                                         United States District Judge




                                     2
